MORRISON, Judge.
The offense is driving while intoxicated; the punishment, a fine of $250.
The record contains no notice of appeal, and this court is without jurisdiction.
The appeal is dismissed.
On. Motion to Reinstate Appeal
GRAVES, Presiding Judge.
This cause has been previously dismissed by virtue of the fact that a proper notice of appeal did not appear in the record.
We are now referred to a copy of the court’s trial docket in which it seems that he entered thereon at the time of overruling the motion for new trial the following notation:
“Motion for new trial and amendment to said motion, filed on 18th Jan. 1954, after hearing same the court hereby overrules said motion to which the defendant excepted and gave notice of appeal to the Court of Criminal Appeals at Austin, Texas.”
Under the decisions of this court, especially Greathouse v. State, 245 S.W.2d 267, it is held as follows:
“We find no notice of appeal contained in the record. ‘A memorandum on the docket of the judge * * * is not sufficient’ to effect an appeal to this Court. 4 Texas Jurisprudence, Section 78, page 117.”
The motion to reinstate the appeal is therefore overruled.